Citation Nr: 1607242	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-42 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to May 17, 212, and in excess of 70 percent thereafter.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for jungle rash of the bilateral feet.

4. Entitlement to service connection for a skin disability of the bilateral legs, to include chloracne, as a result of exposure to herbicides. 

5. Entitlement to service connection for chronic fatigue, to include as due to exposure to herbicides.

6. Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to herbicides.

7. Entitlement to service connection for increased sensitivity to heat.

8. Entitlement to service connection for cardiovascular disease, to include as due to PTSD.

9. Entitlement to service connection for a liver disability, to include as due to exposure to herbicides.

10. Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In July 2012 rating decision, an increased rating of 70 percent was assigned to the Veteran's PTSD, effective May 17, 2012.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

With regard to the Veteran's PTSD rating claim, there was a VA review examination performed in July 2013 that was neither cited nor discussed in the June 2015 supplemental statement of the case, which is a violation of due process.  In addition, this examination assigns a diagnosis of both PTSD and major depressive disorder to the Veteran's symptoms, but offers ambiguous statements as to whether the symptoms of each disorder are distinguishable.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Board determines that a VA mental health examination should be scheduled to assess the current severity of the Veteran's PTSD and the etiology of his depression, as well as to determine if the symptoms of the two disabilities can be differentiated for rating purposes.

With respect to the cardiovascular disease, liver disability, and kidney disability claims, there is some indication in available VA treatment notes that the Veteran may have current disabilities.  An August 2009 VA chest x-ray showed atherosclerotic changes around the heart, but an August 2011 QTC examiner stated that these changes were most likely the radiologist's interpretation of a tortuous aorta found on previous chest x-rays.  In July 2009, blood test results show elevated kidney function tests that were reported to be suggestive of the presence of Stage 1 or Stage 2 chronic kidney disease.  In 2010 and 2011, there were elevated liver function tests, with a concern that there was a connection to the Veteran's diabetes medication.  October 2012 VA lab tests showed similar results for liver and kidney values.  However, the most recent VA treatment notes are dated in October 2012.  Therefore, the Board determines that these claims must be remanded so that updated treatment evidence may be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  If there is further evidence of a cardiovascular, liver, or kidney disability, or evidence of disabilities associated with chronic fatiue, the gastrointestinal system, or increased sensitivity to heat in the newly obtained treatment notes, the Veteran should be scheduled for VA examinations to assess the existence and etiology of these disabilities.      

Finally, in December 2009, the Veteran was seen for a dermatology consult at which he reported that he had had skin problems on his bilateral legs since Vietnam.  The physician stated that the Veteran has probable common psoriasis, but did not offer an opinion as to the etiology of the disability.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran must be scheduled for a VA examination to assess the etiology of his skin disability of the bilateral legs and feet. 
 
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from October 2012 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD and etiology of his depression.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not ( 50 percent or greater probability) that the Veteran's depression is a result of military service or is caused or aggravated beyond normal progression by service-connected disability?

The examiner must differentiate which psychiatric symptoms are manifestations of the Veteran's PTSD and which symptoms are manifestations of the Veteran's depression.  If doing so is not possible, the examiner should so state. 

A complete rationale for the opinion advanced must be provided.

3. Schedule the Veteran for a VA examination to assess the nature and etiology of his skin disability of the bilateral legs and feet.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's skin disability of the bilateral legs and feet is a result of military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  In forming the opinion, the examiner must consider and discuss the Veteran's description of his medical history, both at the examination and as documented elsewhere in the claims file. 

4. If, and only if, the newly obtained treatment records contains evidence of a current chronic fatigue, gastrointesintal, increased sensitivity to heat, cardiovascular, liver, or kidney disability, schedule the Veteran for the appropriate VA examination(s) to assess the existence and etiology of such disability.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all diagnoses appropriate to the Veteran's chronic fatigue, gastrointesintal, increased sensitivity to heat, cardiovascular, liver, and kidney disability manifestations.

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed chronic fatigue disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed gastrointestinal disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed heat sensitivity disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed cardiovascular disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed liver disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed kidney disability is a result of military service or caused or aggravated beyond normal progression by service-connected disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

5. Notify the Veteran that it is his responsibility to report for any examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




